359 U.S. 205
79 S. Ct. 738
3 L. Ed. 2d 759
Irving D. FRIEDMANv.UNITED STATES et al.
No. 675.
Supreme Court of the United States
March 30, 1959
Rehearing Denied May 4, 1959.

See 359 U.S. 985, 79 S. Ct. 940.
Messrs. Irving D. Friedman and Sol Friedman, for appellant.
Solicitor General Rankin, and Mr. Robert W. Ginnane, for the United States and Interstate Commerce Commission.
Messrs. Joseph H. Wright and Erle J. Zoll, Jr., for railroad appellees.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.